Cite as 2015 Ark. 119

                SUPREME COURT OF ARKANSAS
                                      No.   CR-14-211

                                                 Opinion Delivered   March 19, 2015

QUENTON VERNARD JONES                            APPEAL FROM THE PULASKI
                  APPELLANT                      COUNTY CIRCUIT COURT, FIRST
                                                 DIVISION
                                                 [NO. CR2012-622]
V.
                                                 HONORABLE JAMES LEON
                                                 JOHNSON, JUDGE
STATE OF ARKANSAS
                                 APPELLEE        REVERSED AND REMANDED.



                       JOSEPHINE LINKER HART, Associate Justice

       Quenton Vernard Jones pleaded guilty to first-degree murder, attempted first-degree

murder, a sentencing enhancement for committing the crimes with a firearm, and a sentencing

enhancement for committing the crimes in the presence of a child. Jones subsequently filed a

petition seeking postconviction relief in which he asserted that he had entered the pleas as a

result of ineffective assistance of counsel. The circuit court denied the petition without a

hearing. On appeal, Jones argues that the circuit court erred in denying his petition without

a hearing. We reverse and remand the circuit court’s decision.

       Jones was initially charged with capital murder and attempted capital murder, but his

counsel, Ronald Davis, negotiated an agreement whereby the State would reduce the charges

to first-degree murder and attempted first-degree murder in exchange for his guilty pleas and

his agreement to testify against his codefendants. At the plea hearing, the State alleged that
                                    Cite as 2015 Ark. 119

Jones and Ivor Gordon went to an apartment on Green Mountain Drive in Little Rock, where

Edwina Martin and her ten-year-old son were visiting her boyfriend, Daniel Hill. Jones shot

Hill in the head, killing him. Martin was shot twice, but she survived. The State noted that the

plea was conditioned on Jones truthfully testifying against Gordon and against Danny Brown,

who allegedly hired Jones and Gordon to kill Martin.

       At the hearing, Jones stated that he understood the charges against him and the penalty

range for the crimes. He further admitted that he understood that by pleading guilty, he was

giving up certain rights. He acknowledged that the plea statement he had signed provided that

he freely, knowingly, and voluntarily pleaded guilty because he was guilty. Jones pleaded guilty

to first-degree murder, attempted first-degree murder, and the two sentencing enhancements.

The plea was accepted, and sentencing was postponed.

       Jones subsequently filed a pro se motion alleging that Davis was ineffective, and he

sought both the appointment of new counsel and the withdrawal of his guilty pleas. In his

motion, Jones made several allegations of ineffective assistance of counsel, including that Davis

had coerced him and had not conferred with him, provided him with discovery, or explained

the charges. In its order, the circuit court treated Jones’s pro se motion as a motion to

withdraw his guilty plea, and after considering Jones’s statements at the plea hearing and

Davis’s responsibilities in representing Jones, denied the motion without a hearing. Davis

sought to withdraw from the case, and Jones retained new counsel, Dana Reece. Reece filed

a motion asking the circuit court to reconsider its denial of the petition to withdraw the guilty

plea and allow Reece to litigate the issue. The circuit court denied the motion without a


                                               2
                                    Cite as 2015 Ark. 119

hearing. Reece filed an amended motion asking the court to reconsider its denial, and the

court again denied the motion without a hearing. Thereafter, a sentencing hearing was held,

and Jones received a total sentence of 660 months’ imprisonment.

       Reece then filed Jones’s Rule 37 petition seeking postconviction relief. The petition

asserted that, prior to the entry of the plea, Davis had limited conversations with Jones

concerning facts and legal issues in the case and that Davis had refused to provide him with

discovery materials. Further, the petition alleged that, when Davis approached Jones about the

plea, he gave Jones the impression that Jones would receive a suspended sentence. The petition

alleged that Davis had claimed that he had a close relationship with the presiding judge, whom

he referred to as his “frat brother.” Additionally, the petition asserted that Davis never

informed him about the sentencing enhancements and that he learned that he would face a

substantial amount of imprisonment only after he entered his guilty pleas. The petition clearly

asserted that had Jones been better informed about the sentencing enhancements and the law,

had he been able to review the discovery material, and had he not relied on his counsel’s

statements about his ability to persuade the court, he would not have entered his guilty plea,

and that but for his counsel’s ineffective assistance, he would not have pleaded guilty and

would have gone to trial.

       The circuit court denied Jones’s petition without a hearing. In its written order, the

circuit court noted that in the plea agreement, Jones acknowledged that he was satisfied with

his attorney’s services and that his plea had not been induced by any force, threat, or promise,

apart from the plea agreement. The court also considered Jones’s statements at the plea hearing.


                                              3
                                      Cite as 2015 Ark. 119

The court further observed that Jones had failed to provide in his petition any reason for failing

to mention during the plea hearing the allegations outlined in his petition. The circuit court

stated that to prevail on a petition for postconviction relief, the “petitioner must show that

there is a reasonable probability that, but for counsel’s error, the fact finder would have had a

reasonable doubt respecting guilt.” The circuit court found that Jones had “failed to show that

counsel was ineffective and in error.”

       On appeal, Jones contends that the circuit court, in requiring him to show that there

is a reasonable probability that, but for counsel’s errors, the fact-finder would have had a

reasonable doubt respecting guilt, applied the wrong analysis in considering his petition. Citing

Hill v. Lockhart, 474 U.S. 52 (1985), he asserts that the circuit court should have instead

considered whether he would have gone to trial had he not received ineffective assistance of

counsel. Jones further argues that, contrary to the circuit court’s suggestion, his failure to assert

that counsel was ineffective at the time of the plea is not dispositive of his petition, as that

would render illusory the plea withdrawal and postconviction-relief provisions in the rules of

criminal procedure. He concludes that because Davis did not provide him discovery, because

he was misled that he would receive leniency due to Davis’s relationship with the judge, and

because Davis did not discuss the sentencing enhancements, his counsel was ineffective. Jones

asserted that he was entitled to a hearing to prove that he would not have entered a guilty plea

if not for his counsel’s ineffective assistance.

       In an appeal from the denial of postconviction relief, this court considers whether, based

on the totality of the evidence, the circuit court clearly erred in holding that counsel’s


                                                   4
                                    Cite as 2015 Ark. 119

performance was not ineffective under the standard set forth in Strickland v. Washington, 466
U.S. 668 (1984). See, e.g., Mister v. State, 2014 Ark. 445, at 1–2, 446 S.W.3d 624, 625. Under

Strickland, a petitioner raising a claim of ineffective assistance of counsel must first show that

counsel made errors so serious that counsel was not functioning as the “counsel” guaranteed

the petitioner by the Sixth Amendment to the United States Constitution. Strickland, 466 U.S.

at 687. A petitioner making an ineffective-assistance-of-counsel claim must show that counsel’s

performance fell below an objective standard of reasonableness. Id. at 687–88. In doing so, the

claimant must overcome a strong presumption that counsel’s conduct fell within the wide

range of reasonable professional assistance. Id. at 689. Further, the petitioner must show that

counsel’s deficient performance so prejudiced petitioner’s defense that he was deprived of a fair

trial. Id. at 687. To establish prejudice and prove that he was deprived of a fair trial due to

ineffective assistance of counsel, a petitioner who has pleaded guilty must demonstrate a

reasonable probability that, but for counsel’s errors, the petitioner would not have so pleaded

and would have insisted on going to trial. Buchheit v. State, 339 Ark. 481, 483, 6 S.W.3d 109,

111 (1999) (per curiam) (citing Hill v. Lockhart, 474 U.S. 52, 59 (1985)).

       Here, Jones’s petition asserted that had he been better informed about the law and the

sentencing enhancements, had he been able to review the discovery material, and had he not

relied on his counsel’s statements about his ability to persuade the court, he would not have

entered his guilty plea and would have gone to trial. Thus, his petition makes specific

allegations that Davis’s performance was deficient and that, but for counsel’s errors, he would

not have pleaded guilty and would have insisted on going to trial. The circuit court, however,


                                               5
                                    Cite as 2015 Ark. 119

considered whether there was a reasonable probability that, but for counsel’s error, the fact-

finder would have had a reasonable doubt respecting guilt, and not, as required by Hill,

whether there was a reasonable probability that, but for counsel’s errors, he would not have

pleaded guilty and would have insisted on going to trial.

       Arkansas Rule of Criminal Procedure 37.3(a) requires an evidentiary hearing in a

postconviction proceeding unless the files and records of the case conclusively show that the

petitioner is entitled to no relief. Sparkman v. State, 373 Ark. 45, 48, 281 S.W.3d 277, 280

(2008). Given that Jones’s petition made sufficient allegations to create a question of fact that

his counsel’s performance was deficient and that the circuit court applied the wrong standard

in reviewing Jones’s petition, we reverse and remand the case to the circuit court for an

evidentiary hearing on Jones’s claims.

       Reversed and remanded.

       Jeff Rosenzweig, for appellant.

       Dustin McDaniel, Att’y Gen., by: LeaAnn J. Adams, Ass’t Att’y Gen., for appellee.




                                               6